DETAILED ACTION

The Amendment and Petition for Time Extension filed by Applicant on 02/23/2022 are entered.

Claims 2, 4-5 and 7 are canceled.

New claims 25-27 are added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 02/23/2022 have been fully considered and they are found persuasive.

The rejection of claims 1, 3, 6, and 8-24 under 35 U.S.C. 103 as being unpatentable over US 2016/0282516 A1 (hereinafter “’516”), US 2012/0294825 A1 (hereinafter “’825”) in combination with JP 6 056 751 B2 (hereinafter “’751”) and JP 2001-323208 (hereinafter “’208”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1, 3, 6 and 8-27 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh